Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this quarterly report on Form 10-QSB of Southern Connecticut Bancorp, Inc. (“Bancorp”), I, John Howard Howland, acting as a principal executive officer ofBancorp and of Bancorp’s wholly-owned subsidiary, The Bank of Southern Connecticut, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (i) The quarterly report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) The information contained in such quarterly report fairly presents, in all material respects, the financial condition and results of operations of Bancorp as of June 30 2007. Date: August 10, 2007 By: /s/ JOHN HOWARD HOWLAND John Howard Howland Executive Vice President & Chief Operating Officer
